Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendments and response filed on 04/06/2021 have been fully considered and entered. Claims 29, 30, 32-37 and 39 are pending. Claims 29, 32 and 33 have been amended. Claim 39 is newly added. Claims 31 is cancelled.  Claims 1-28 and 38 were previously cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Allen C. Turner on 04/08/2021.  Amend the claims as follows:
Claim 29. A method of treating a subject to reduce symptoms associated with a gastro-intestinal disorder, the method comprising: 
administering to the subject a composition consisting of bacteria species Faecalibacterium prausnitzii, Butyricicoccus pullicaecorum, Roseburia inulinivorans, Roseburia hominis, Akkermansia muciniphila, Lactobacillus plantarum, and Anaerostipes caccae, and

Claim 32. A method of treating a subject to reduce symptoms associated with a gastro-intestinal disorder, the method comprising: 
administering to the subject a composition consisting of bacteria species Faecalibacterium prausnitzii, Butyricicoccus pullicaecorum, Roseburia inulinivorans, Akkermansia muciniphila, Lactobacillus plantarum, and Anaerostipes caccae, and 
optionally at least one pharmaceutically acceptable excipient so as to both increase butyrate production and increase protective effects towards gut barrier function in the subject and thus reduce symptoms associated with the gastro-intestinal disorder in the subject.
Claim 33. A method of treating a subject to reduce symptoms associated with a gastro-intestinal disorder, the method comprising: 
administering to the subject a composition consisting of bacteria species Faecalibacterium prausnitzii, Butyricicoccus pullicaecorum, Roseburia inulinivorans, Roseburia hominis, Akkermansia muciniphila, Lactobacillus plantarum, Anaerostipes caccae, Escherichia coli, Enterococcus faecium, Lactobacillus mucosae, Bifidobacterium adolescentis, Bifidobacterium longum, Bacteroides thetaiotaomicron, and Bacteroides vulgatus; and
optionally at least one pharmaceutically acceptable excipient so as to both increase butyrate production and increase protective effects towards gut barrier function 
Claim 34. A method of treating a subject to reduce symptoms associated with a gastro-intestinal disorder, the method comprising: 
administering to the subject a composition consisting of at least one prebiotic and bacteria species Faecalibacterium prausnitzii, Butyricicoccus pullicaecorum, Roseburia inulinivorans, Roseburia hominis, Akkermansia muciniphila, Lactobacillus plantarum, and Anaerostipes caccae; and
optionally at least one pharmaceutically acceptable excipient so as to both increase butyrate production and increase protective effects towards gut barrier function in the subject and thus reduce symptoms associated with the gastro-intestinal disorder in the subject.
Claim 37. The method according to claim 29, wherein the bacteria are selected from the group consisting of Faecalibacterium prausnitzii LMG P-29362, Faecalibacterium prausnitzii DSMZ 17677, Butyricicoccus pullicaecorum LMG P-29360, Butyricicoccus pullicaecorum LMG24109, Roseburia inulinivorans LMG P-29365, Roseburia inulinivorans DSMZ 16841, Roseburia hominis LMG P-29364, Roseburia hominis DSMZ 16839, Akkermansia muciniphila LMG P-29361, Akkermansia muciniphila DSMZ 22959, Lactobacillus plantarum LMG P-29366, Lactobacillus plantarum ZJ316, Anaerostipes caccae LMG P-29359, Anaerostipes caccae DSMZ 14662 and strains showing at least 97% sequence identity to the 16S rRNA sequences of at least one of the strains.
Claim 39. A method of treating a subject to reduce symptoms associated with a gastro-intestinal disorder, the method comprising: 
administering to the subject a composition consisting of bacteria species Faecalibacterium prausnitzii, Butyricicoccus pullicaecorum, Roseburia inulinivorans, Akkermansia muciniphila, Lactobacillus plantarum, and Anaerostipes caccae, Escherichia coli, Enterococcus faecium, Lactobacillus mucosae, Bifidobacterium adolescentis, Bifidobacterium longum, Bacteroides thetaiotaomicron, and Bacteroides vulgatus; and
optionally at least one pharmaceutically acceptable excipient so as to both increase butyrate production and increase protective effects towards gut barrier function in the subject and thus reduce symptoms associated with the gastro-intestinal disorder in the subject.

Reasons for Allowance
Claims 29, 30, 32-37 and 39 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The previous rejections of claim 31 are moot in light of the cancellation of the claim in the amendments filed on 04/06/2021.
In the amendments filed on 04/06/2021, Claim 29 has been amended to recite a method of treating a subject to reduce symptoms associated with a gastro-intestinal disorder, the method comprising: administering to the subject a composition consisting of bacteria belonging to the species Faecalibacterium prausnitzii, Butyricicoccus pullicaecorum, Roseburia inulinivorans, Roseburia hominis, Akkermansia muciniphila, Lactobacillus plantarum, and Anaerostipes caccae. Claim 32 has been amended to recite the composition consists of Faecalibacterium prausnitzii, Butyricicoccus pullicaecorum, Roseburia inulinivorans, Akkermansia muciniphila, Lactobacillus plantarum, and Anaerostipes caccae. Claim 33 recites the composition consists of 14 bacterial species and claim 39 recites the composition consists of 13 bacterial species. The previous rejections of the claims under 35 USC 103 are withdrawn in light of these amendments.
The prior art does not teach a composition that consists of the bacterial species as recited in claims 29, 32, 33 and 39 and administering the composition to a subject to reduce symptoms associated with a gastro-intestinal disorder.
The closest prior art is Cunningham (WO 2012/142605), Immerseel (US 2012/0027734), Qin (US 2014/0227227), Kelly (US 2015/0132264) and Everard (Cross-talk between Akkermansia muciniphila and intestinal epithelium controls diet-induced obesity, PNAS, May 2013, vol. 110, no. 22, pgs. 9066-9071)
Cunningham teaches pharmaceutical compositions and methods suitable for the treatment of intestinal disorders and diseases associated with abnormal distribution of gut microflora in the gastrointestinal tract of a mammalian host (abstract).  Cunningham teaches the pharmaceutical composition to comprise a pre-selected combination of microorganisms and administering a therapeutically effective amount of the composition to a subject in need thereof (pg. 4 lines 21-29).  Cunnigham teaches the preselected combination of microorganisms in the composition includes at least one Faecalibacterium prausnitzii (pg. 3 lines 21,22), Anaerostipes caccae (pg. 3 lines 24,25) Lactobacillus plantarum (pg. 3 lines 27,28).  Cunnigham teaches its therapeutic 
Immerseel teaches bacterial strains related to species Butyricicoccus pullicaecorum to be used in prevention/treatment of intestinal health problems (abstract) including intestinal bowel disease in humans and dysbacteriosis in animals (par. [0012]). Immerseel teaches the butyric acid producing strain is chosen from Butyricicoccus pullicaecorum with deposit number LMG24109 and strains having at least 93% homology to the 16s rRNA sequence (par. [0015]).  Immerseel teaches administering the butyric acid producing bacteria overcomes the problems associated with administering butyric acid in the treatment of intestinal health problems (par. [0010,0011]).
Qin teaches use of Roseburia in the preparation of compositions for improving tolerance of blood glucose, reducing body weight and/or blood glucose (abstract, par. [0017]). Qin teaches the Roseburia is Roseburia inulinivorans DSM 16841 (par. [0013]) and teaches the composition can be provided as food composition, pharmaceutical composition etc., (par. [0011]).
Kelly teaches use of bacterial species Roseburia hominis in treating an intestinal disorder, improving intestinal microbiota, promoting gut health (abstract).  Kelly teaches the use of strains with Roseburia hominis with deposit number DSM 16839 (par. [0046]). Kelly teaches the composition can be a probiotic, food supplement etc (par. [0029,0030]). Kelly teaches the disorder to be Crohn’s disease, ulcerative colitis, IBS, IBD where expression of barrier genes is enhanced (par. [0070,0072]).
Everard teaches administration of Akkermansia muciniphila which is a mucin-degrading bacterium that resides in mucus layer increased the intestinal levels of endocannabinoids that control inflammation, the gut barrier and gut peptide secretion (abstract).  Everard teaches A. muciniphila treatment reversed high-fat diet induced metabolic disorders, adipose tissue inflammation and insulin resistance (abstract). Everard teaches administration of prebiotics increase the abundance of A. muciniphila in obese mice (pg. 9066 col. 2 par. 3).  Everard teaches a key role of A. muciniphila in gut barrier function, metabolic inflammation and fat storage (pg. 9067 col. 2 para. 1) and presence of A. muciniphila within the host mucus layer improves gut barrier function (pg. 9070 col.1 para. 2).
The prior art does not teach a motivation for selecting the specific bacterial species as recited in claims 29, 32, 33 and 39 to form a composition consisting of bacteria selected from the species as recited in the claims and administering the composition to a subject to reduce symptoms associated with a gastro-intestinal disorder. Therefore the instant claims are non-obvious over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657